Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed After Final Amendments/Remarks 
Applicant's amendments/remarks have been entered. 
Independent claims 1, and 19 have been amended. 
Claims 2, 4, 7, 10 and 13 are canceled.
Claims 1, 3, 5-6, 8-9, 11-12, and 14-20 remained pending.
The IDS filed on 05/09/2021 has been received and entered.
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1, 3, 5-6, 8-9, 11-12, and 14-20 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, and further those cited in the currently filed IDS of 05/09/2021, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts which teaches a system which has an acquisition unit for acquiring first level information indicating a level of a function of a first apparatus and second level information indicating a level of the function of a second apparatus. A replacement unit replaces the function of the second apparatus with the function of the first apparatus when the level indicated by the first level information acquired by the acquisition unit is higher than the level indicated by the second level information. The acquisition unit further acquires use frequency of the function of the second apparatus, as illustrated in the currently amended independent claims 1, and 19.

       The prior arts of records, namely Maruo in view of Tenbarge (both previously cited), as argued on pages 8-10 of the remarks and as currently amended also do  not appear to teach said system which has an acquisition unit for acquiring first level information indicating a level of a function of a first apparatus and second 

       The prior arts of records, namely Maruo in view of Hashimoto (both previously cited), as argued on pages 8-10 of the remarks and as currently amended also do  not appear to teach said system which has an acquisition unit for acquiring first level information indicating a level of a function of a first apparatus and second level information indicating a level of the function of a second apparatus. A replacement unit replaces the function of the second apparatus with the function of the first apparatus when the level indicated by the first level information acquired by the acquisition unit is higher than the level indicated by the second level information. The acquisition unit further acquires use frequency of the function of the second apparatus, as illustrated in the currently amended independent claims 1, and 19, cited above.


Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
5/22/2021